Case 1:21-cv-00304-RBJ Document 21 Filed 02/26/21 USDC Colorado Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 ROBERT HARRISON, on behalf of               )
 himself, the ENVISION                       )
 MANAGEMENT HOLDING, INC.                    )
 ESOP, and all other similarly situated      )
 individuals,                                )
                                             )
        Plaintiff,                           )
                                             )
 v.                                          )      Civil Action No. 1:21-cv-00304-RBJ
                                             )
 ENVISION MANAGEMENT HOLDING,                )
 INC. BOARD OF DIRECTORS,                    )
 ENVISION MANAGEMENT HOLDING,                )
 INC. EMPLOYEE STOCK                         )
 OWNERSHIP PLAN COMMITTEE,                   )
 ARGENT TRUST COMPANY,                       )
 DARREL CREPS, III, PAUL                     )
 SHERWOOD, JEFF JONES, AARON                 )
 RAMSAY, TANWEER KHAN, and                   )
 JOHN and JANE DOES 1 to 15,                 )
                                             )
        Defendants.                          )


                                ENTRY OF APPEARANCE


To the clerk of court and all parties of record:

       I hereby certify that I am a member in good standing of the bar of this court, and I

appear in this case as counsel for Defendant Argent Trust Company.

       DATED February 26, 2021

                                                   /s/ Paul J. Rinefierd
                                                   Paul J. Rinefierd
                                                   GROOM LAW GROUP, CHARTERED
                                                   1701 Pennsylvania Avenue, NW
                                                   Suite 1200
                                                   Washington, D.C. 20006
                                                   Tel: (202) 857-0620
                                                   Fax: (202) 659-4503
                                                   Email: prinefierd@groom.com
